DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2021.
Claims 11-18 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnera et al. (US 20090010539 A1) in view of Shih (US 20140355872 A1).

Regarding claims 5 and 8, Guarnera et al. disclose a color reconstruction device and method, comprising: a direction-characteristic estimation circuit configured to calculate a horizontal-variation characteristic value and a vertical-variation characteristic value according to a first color of a target pixel and according to values of pixels within a reference range, in which the target pixel is in the reference range and a current value of the target pixel is a first color value of the target pixel (the variance is computed within a 3x3 and a 5x5 mask, [0064], [0068], when the central pixel is green, three different gradient directions and magnitudes (one for each color channel) are evaluated in a 5x5 window, [0084], red (MAG_R) and blue (MAG_B) amplitudes are greater than the green (MAG_G), gradient direction, [0088], “It should be noted that the color correction of the J channel is performed only if the J-G difference in correspondence to the central pixel (J.sub.DF-G.sub.DF) is the maximum or the minimum value within the set I. Otherwise, the value J.sub.DF, that was generated by the 5.times.5 directional interpolation, is left unchanged. This is because a false color is related to a peak or a valley in the channel difference domain”, [0136], antialiasing integration requires calculation of the median value of interchannel differences, [0157]); an edge-texture decision circuit configured to determine which of N predetermined relations matches a relation between the horizontal-variation characteristic value and the vertical-variation characteristic value and thereby determine a directional characteristic of the target pixel, in which the N is an integer not less than four (“The neighbor activity analysis block selects which interpolation algorithm shall be performed, according to the surrounding features (border, texture, flat area, etc.); the direction estimation block computes the direction to be used in the interpolation step, if needed; the interpolation block carries out one of the available demosaicing algorithms, depending on the choice performed by the neighbor activity analysis block”, [0058], directional working mask and its related activity computation formula depend from the border direction, which is provided by 

Guarnera et al. do not use the phrase “reference range”. It would have been obvious at the time of filing to one of ordinary skill in the art that the maximum, minimum, and median are all values intended to describe a reference range. Guarnera et al. do not use the phrases “horizontal-variation” or “vertical-variation” and instead describe variance and horizontal and vertical gradients. It would have been obvious at the time of filing to one of ordinary skill in the art the horizontal and vertical gradients disclose horizontal and vertical variation, as the change in pixel values is what is used to calculate the presence of a gradient. In order to make this feature explicit, another reference to teach this feature is provided below.

Shih teaches a direction-characteristic estimation circuit configured to calculate a horizontal-variation characteristic value and a vertical-variation characteristic value according to a first color of a target pixel and according to values of pixels within a reference range, in which the target pixel is in the reference range and a current value of the target pixel is a first color value of the target pixel and an edge-texture decision circuit configured to determine which of N predetermined relations matches a relation between the horizontal-variation characteristic value and the vertical-variation characteristic value and thereby determine a directional characteristic of the target pixel, in which the N is an integer not less than four (“In step S201, edge information of each pixel captured by a color filter array is obtained. In one example, the edge information includes a vertical edge variation, a horizontal edge variation, a first diagonal edge variation and a second diagonal edge variation. In an image, there are edges where the light intensity (luminance) changes sharply, such as a boundary of an object in the image. The edge 

Guarnera et al. and Shih are in the same art of color demosaicking/interpolation (Guarnera et al., title, [0002]; Shih, abstract). The combination of Shih with Guarnera et al. makes explicit using horizontal and vertical variation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the horizontal and vertical variation of Shih with the invention of Guarnera et al. as this was known at the time of filing, the combination would have predictable results, and as Shih indicates, “However, artifacts, such as zipper effect or false color, might occur in the demosaicked image after color demosaicking, reducing image quality. The zipper effect makes a straight edge in the image look like a zipper. Effects on a part of the artifacts can be diminished by preventing interpolation across edges. Therefore, determining interpolating direction for color demosaicking is an important issue” ([0005]), thereby indicating the way this procedure can further reduce zipper distortion in the demosaicked image of Guarnera et al.

Regarding claims 6 and 9, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 5 and 8. Guarnera et al. and Shih further disclose a sharpness circuit configured to update the first color value of the target pixel, the second color value of the target pixel, and the third color value of the target pixel according to the values of the pixels within the reference range, the first color value of the target pixel, the second color value of the 

Regarding claims 7 and 10, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 5 and 8. Guarnera et al. and Shih further disclose the N predetermined relations include different horizontal characteristic relations and a non-horizontal characteristic relation, and/or include different vertical characteristic relations and a non-vertical characteristic relation (Guarnera et al., 4 directions, N, S, E, W, [0109], [0110], vertical/horizontal interpolation, [0138]-[0148]; Shih, edge variations V, H, D1 and D2, [0045]).

Regarding claims 11 and 15, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 5 and 8. Guarnera et al. and Shih further disclose when a type of the directional characteristic relates to a horizontal type, the color recovery circuit calculates a horizontal characteristic value of a second color, a horizontal characteristic value of a third 

Regarding claims 12 and 16, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 5 and 8. Guarnera et al. and Shih further disclose when a type of the directional characteristic relates to a vertical type, the color recovery circuit calculates a vertical characteristic value of a second color, a vertical characteristic value of a third color, a non- directional characteristic value of the second color, and a non-directional characteristic value of the third color according to the values of the pixels within the reference range, and then calculates a second color value of the target pixel according to the vertical characteristic value of the second color and the non-directional characteristic value of the second color and calculates a third color value of the target pixel according to the vertical characteristic value of the third color and the non-directional characteristic value of the third color (Guarnera et al., calculate the values G and H of a central pixel of a 3x3 working window for a vertical interpolation direction, [0044], “In FIG. 2 a block scheme of an embodiment of a device adapted to implement the method described herein is shown. The method substantially comprises three steps: 1) neighbor activity analysis; 2) direction estimation; and 3) interpolation. The neighbor activity analysis block selects which interpolation algorithm shall be performed, according to the surrounding features (border, texture, flat area, etc.); the direction estimation block computes the direction to be used in the interpolation step, if needed; the interpolation block carries out one of the available demosaicing algorithms, depending on the .

Claims 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guarnera et al. (US 20090010539 A1) and Shih (US 20140355872 A1) as applied to clams 6 and 9 above, further in view of Maenaka et al. (US 5552827 A).

Regarding claims 13 and 17, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 6 and 9. Guarnera et al. partially teach when a type of the directional characteristic relates to a horizontal type, the sharpness circuit calculates a horizontal high- frequency characteristic value according to the values of the pixels within the 

Maenaka et al. teach when a type of the directional characteristic relates to a horizontal type, the sharpness circuit calculates a horizontal high- frequency characteristic value according to the values of the pixels within the reference range, and then updates the first color value of the target pixel according to the current value of the target pixel and the horizontal high-frequency characteristic value, updates the second color value of the target pixel according to the second color value of the target pixel and the horizontal high-frequency characteristic value, and updates the third color value of the target pixel according to the third color value of the target pixel and the horizontal high-frequency characteristic value (Because since a local variation of the color signal with respect to a variation of a luminance is small, a ratio of the G signal and the R signal or the B signal is approximately equal to each other between adjacent pixels, col. 6, lines 45-65, “The output digital signals L0-L4 selected by the selection circuit 46' are applied 

Guarnera et al. and Shih and Maenaka et al. are in the same art of color demosaicking and interpolation (Guarnera et al., title, [0002]; Shih, abstract; Maenaka et al., abstract). The combination of Maenaka et al. with Guarnera et al. and Shih makes explicit using horizontal and vertical high-frequency. It would have been obvious at the time of filing to one of ordinary skill 

Regarding claims 14 and 18, Guarnera et al. and Shih disclose the color reconstruction device and method of claims 6 and 9. Guarnera et al. further indicate when a type of the directional characteristic relates to a vertical type, the sharpness circuit calculates a vertical high-frequency characteristic value according to the values of the pixels within the reference range, and then updates the first color value of the target pixel according to the current value of the target pixel and the vertical high-frequency characteristic value, updates the second color value of the target pixel according to the second color value of the target pixel and the vertical high-frequency characteristic value, and updates the third color value of the target pixel according to the third color value of the target pixel and the vertical high-frequency characteristic value (calculate the values G and H of a central pixel of a 3x3 working window for a vertical interpolation direction, [0044], the direction estimation block computes the direction 

Maenaka et al. teach when a type of the directional characteristic relates to a horizontal type, the sharpness circuit calculates a horizontal high- frequency characteristic value according to the values of the pixels within the reference range, and then updates the first color value of the target pixel according to the current value of the target pixel and the horizontal high-frequency characteristic value, updates the second color value of the target pixel according to the second color value of the target pixel and the horizontal high-frequency characteristic value, and updates the third color value of the target pixel according to the third color value of the target pixel and the horizontal high-frequency characteristic value (Because since a local variation of the color signal with respect to a variation of a luminance is small, a ratio of the G signal and the R signal or the B signal is approximately equal to each other between adjacent pixels, col. 6, lines 45-65, “The output digital signals L0-L4 selected by the selection circuit 46' are applied to a vertical interpolation circuit 64' included in an interpolation circuit 58' and to a vertical high-frequency component detection circuit 86. In addition, the output signals L1, L2 and L3 are applied to a horizontal interpolation circuit 62' included in the interpolation circuit 58'.”, col. 10, lines 20-30, “The vertical high-frequency component detection circuit 86 in FIG. 10 embodiment, which is utilized for a correlation detection circuit detects a high-frequency component in the, vertical direction at the specific pixel and the pixels around the specific pixel on the basis of the digital signals L0, L1, L2, L3 and L4 applied from the selection circuit 46'. 

Guarnera et al. and Shih and Maenaka et al. are in the same art of color demosaicking and interpolation (Guarnera et al., title, [0002]; Shih, abstract; Maenaka et al., abstract). The combination of Maenaka et al. with Guarnera et al. and Shih makes explicit using horizontal and vertical high-frequency. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the horizontal and vertical high-frequency of Maenaka et al. with the invention of Guarnera et al. and Shih as this was known at the time of filing, the combination would have predictable results, and as Maenaka et al. indicate “In accordance with the present invention, since the correlation of the specific pixel with respect to the pixels around the specific pixel is detected, and according to the correlation, the interpolation processing is controlled in the interpolation processing circuit, it is possible to prevent a false color signal which has been .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170213326 A1 ([0038], [0039], [0059]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661